Citation Nr: 0411638	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  98-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  He died in August 1997, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO decision which 
denied service connection for the cause of the veteran's 
death, claimed by the appellant in order to obtain Dependency 
and Indemnity Compensation (DIC).  In April 1999 and March 
2003, the Board remanded the case to the RO for further 
action.

The Board notes that the RO also listed an appellate issue of 
entitlement to Chapter 35 Survivors' and Dependents' 
Educational Assistance.  The appellant never filed a claim 
for such educational benefits.  In any event, entitlement to 
Chapter 35 educational benefits would be an automatic 
consequence of a favorable finding of service connection for 
the cause of a veteran's death.  Under the circumstances, the 
Board finds that there is no separate appellate issue of 
entitlement to Chapter 35 educational benefits.


FINDINGS OF FACT

1.  The veteran died decades after service due to diabetes 
mellitis and its complications including renal failure and 
coronary artery disease.  These conditions began many years 
after service and were not caused by any incident of service.

2.  The veteran's service-connected residuals of a pleural 
cavity injury played no role in his death.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Army from December 1942 to March 
1946.  His service medical records show that in April 1943 he 
sustained a chest injury when struck by an automobile while 
walking, and he developed an acute right subphrenic abscess 
and pleurisy.  He underwent treatment, including a rib 
resection and abscess drainage, for the chest wound and 
complications, and eventually was returned to duty.  Service 
records show no diabetes, heart disease, or kidney disease.  

In April 1947, the RO granted service connection and a 20 
percent disability rating for residuals of the pleural cavity 
injury, including scar and rib deformity.

In 1976, the veteran claimed an increased rating for his 
service-connected pleural cavity injury, alleging problems 
with breathing.  A chest X-ray in July 1976 revealed a small 
area of somewhat increased density in the right lower lung 
field, probably representing a thickened pleural scar rather 
than any mass lesion in the lung field.  The mediastinum, 
heart and great vessels were unremarkable.  The VA doctor 
noted that he had moderate impairment of pulmonary function.  

VA treatment reports dated in March 1978 show a diagnosis of 
insulin dependent diabetes mellitus.  He reportedly had been 
on insulin since February 1978.  In October 1978, he was 
diagnosed with diabetic peripheral neuropathy.  

A treatment report from February 1983 notes an increase in 
interstitial markings at the lung bases, probably due to the 
veteran's history of smoking.  The impression was probable 
emphysema.  His heart was in the upper limits of normal size, 
and the aorta was somewhat tortuous.  VA physical examination 
in December 1983 noted that there was no evidence for 
pulmonary compromise, and the veteran's only symptoms related 
to his previous injury consisted of occasional discomfort in 
the region of the scar.

VA treatment reports from 1984 note medical conditions such 
as uncontrolled diabetes and hypertension.  In 1987 he was 
noted to be legally blind secondary to diabetic retinopathy, 
and he received treatment of right foot cellulitis.  A 
hospital report from January 1987 shows debridement of right 
foot cellulitis.  Medical and social history were significant 
for adult onset diabetes with multiple complications and a 70 
pack per year tobacco habit that he stopped one year earlier.  
In May 1987, hospital diagnoses included symptomatic postural 
hypotension probably secondary to medication; diabetic 
peripheral neuropathy; hypertension; neurotrophic 
arthropathy; diabetic retinopathy; and status post deep vein 
thrombosis.  Later in May 1987, he was hospitalized for 
treatment of diabetic Charcot's right foot.  In 1992 he 
underwent debridement and repair with skin graft of a Charcot 
right foot ulcer.  A July 1992 treatment report notes a 
diagnosis of renal insufficiency.  A consultation report in 
December 1993 noted that the veteran had a long-standing 
history of diabetes mellitus with organ damage, including 
chronic renal disease.  

Ongoing medical records in the 1990s show the veteran 
received treatment for various ailments including insulin 
dependent diabetes mellitus, chronic renal insufficiency, 
coronary artery disease, congestive heart failure, and 
blindness. 

An August 1996 letter from S. Blonsky, M.D., notes the 
veteran's history of chest trauma, and a three-pack per day 
smoker until 1993.  Dr. Blonsky said that the veteran had 
end-stage renal failure from diabetes and probable arteriolar 
nephrosclerosis.  He noted conditions of insulin dependent 
diabetes mellitus with severe end organ damage, and coronary 
artery disease with pacemaker and ischemia area on thallium 
stress test.  In a September 1996 letter, D. Antecol, M.D., 
in discussing the veteran's chronic renal failure, said that 
this condition was probably due to a combination of diabetic 
nephropathy and arteriolar nephrosclerosis.  It was noted the 
veteran was started on hemodialysis in June 1996.  

In June 1997, the veteran was hospitalized for a gangrenous 
right lower extremity.  During hospitalized, he underwent a 
right above-the-knee amputation secondary to non-healing 
ulcer.  He was discharged from the hospital in August 1997, 
and was sent to a nursing home where he died later that 
month.

The veteran's death certificate notes he died in August 1997 
at the age of 73.  The immediate cause of his death was 
listed as cardiorespiratory arrest, due to or as a 
consequence of renal failure.  Sepsis and left foot gangrene 
were listed as other significant conditions contributing to 
death.

In April 2002, the VA notified the appellant of her rights 
and responsibilities under the Veterans Claims Assistance Act 
of 2000.  The letter informed her of evidence needed to 
support her claim for service connection for the cause of the 
veteran's death.  She was requested to identify medical 
treatment providers the veteran had seen, and was told the VA 
would attempt to obtain identified records.  She was 
specifically asked to provide an executed records release 
form to obtain treatment records from Genesis Health Care, 
including the veteran's terminal records.  

In September 2002, a VA doctor reviewed the volumes of the 
veteran claims folder and medical records, and the doctor 
provided a medical opinion on the claim for service 
connection for the cause of the veteran's death.  The doctor 
detailed the veteran's medical history.  The doctor opined 
that the veteran's service-connected pleural cavity injury 
was not a principal or immedate case of death, and the doctor 
also opined that there was no relationship between the 
veteran's service and the conditions noted on his death 
certificate, including cardiorespiratory arrest, renal 
failure, sepsis, and gangrene of a foot.  In summarizing her 
opinion, the doctor said:

The cause of the veteran's death is 
clear.  He died from complications of 
Diabetes, and its complications including 
renal failure and coronary artery 
disease.  The coronary artery disease was 
in part also caused by his smoking.  
Veteran's remote history of a chest 
injury had absolutely no bearing on his 
cause of death.  It did not materially 
contribute in any fashion to his death at 
the age of 73 years from renal failure 
from "cardiorespiratory arrest" a 
generic term for most deaths.

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death. 

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and the Board's remands, the VA has notified the 
appellant of the evidence necessary to substantiate her 
claim, and of her and the VA's mutual responsibilities for 
providing evidence.  Identified relevant medical records have 
been obtained to the extent possible, and a VA medical 
opinion has been provided.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

For service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including diabetes mellitus and 
cardiovascular-renal disease, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence shows the veteran served on active duty from 
1942 to 1946.  He died in 1997.  At the time of his death, he 
was service-connected for residuals of a pleural cavity 
injury, including scar and rib deformity, rated 20 percent.  
The medical records, including the death certificate, were 
reviewed by a VA doctor who offered a medical opinion in 
2002.  The VA doctor explained that the veteran's service-
connected residuals of a pleural cavity injury played no role 
in his death; that he died as a result of diabetes with 
complications including renal failure and heart disease; and 
that the fatal conditions were unrelated to service.  The 
Board notes that this VA opinion is consistent with the 
numerous medical records found in multiple volumes of the 
claims folder.  There is no medical opinion to the contrary.  
As a layman, the appellant has no competence to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the credible evidence establishes that 
the veteran died decades after service due to diabetes and 
its complications including renal failure and coronary artery 
disease, and these conditions began many years after service 
and were not caused by any incident of service.  Moreover, 
his service-connected residuals of a pleural cavity injury 
played no role in his death.  A service-connected disability 
did not cause or contribute to the veteran's death, and thus 
there is no basis for service connection for the cause of his 
death.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



